774 F.2d 428
Nelda A. PARKER, Plaintiff-Appellant,v.Margaret M. HECKLER, Secretary of Health and Human Services,Defendant-AppelleeAutry R. HAND, Plaintiff-Appellant,v.Margaret M. HECKLER, Secretary of Health and Human Services,Defendant-Appellee.
Nos. 84-7678, 84-8630.
United States Court of Appeals,Eleventh Circuit.
Sept. 25, 1985.

James A. Turner, Turner, Turner & Turner, Tuscaloosa, Ala., for plaintiff-appellant Parker.
Frank W. Donaldson, U.S. Atty., Mary P. Thornton, Birmingham, Ala., for defendant-appellee in No. 84-7678.
William I. Aynes, Atlanta, Ga., for plaintiff-appellant Hand.
Amy D. Levin, Asst. U.S. Atty., Atlanta, Ga., for defendant-appellee in No. 84-8630.
Appeal from the United States District Court for the Northern District of Alabama.
Appeals from the United States District Court for the Northern District of Georgia.
ON PETITIONS FOR REHEARING AND SUGGESTIONS FOR REHEARING EN BANC
(Opinion (84-7678) June 25, 1985, 11th Cir., 1985, 763 F.2d
1363)
(Opinion (84-8630) June 4, 1985, 11th Cir., 1985, 761 F.2d
1545)
Before GODBOLD, Chief Judge, RONEY, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, JOHNSON, HENDERSON, HATCHETT, ANDERSON and CLARK, Circuit Judges.

BY THE COURT:

1
A member of this court in active service having requested a poll on the applications for rehearing en banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by this court en banc without oral argument on a date hereafter to be fixed.  The previous panels' opinions are hereby VACATED.